Citation Nr: 1726505	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  10-25 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bronchial asthma.

2.  Entitlement to service connection for chronic heart disease, to include as secondary to bronchial asthma.

3.  Entitlement to service connection for a seizure disorder, to include as secondary to bronchial asthma and/or chronic heart disease.


REPRESENTATION

Veteran represented by:	Jonathan M. Bruce, Attorney at Law


ATTORNEY FOR THE BOARD

K. Josey, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1957 to January 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This case was previously before the Board in May 2013, when it was remanded for Agency of Original Jurisdiction (AOJ) development.  The case has been returned to the Board at this time for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  There is no competent evidence demonstrating that the Veteran's asthma manifested during service or is otherwise related to service.

2.  There is no competent evidence demonstrating that the Veteran's chronic heart disease is related to service.

3.  There is no evidence in the record demonstrating that the Veteran's seizure disorder is related to service.



CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for asthma have not been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for establishing entitlement to service connection for chronic heart disease, to include as secondary to asthma, have not been met.  38 U.S.C.A. §§ 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

3.  The criteria for establishing entitlement to service connection for a seizure disorder, to include as secondary to asthma and/or chronic heart disease, have not been met.  38 U.S.C.A. §§ 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the instant case, VA provided adequate notice respecting the issues on appeal in a July 2008 letter to the Veteran.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in obtaining relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  As discussed below, the Board finds that no VA examination is necessary in this case.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subjects of this appeal.  Therefore, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  

Here, the Veteran seeks service connection for asthma, chronic heart disease, and a seizure disorder.  The Veteran contends that his asthma had its onset in service, due to exposure to cold weather conditions, and that his chronic heart disease is due to the medication used to treat his asthma.  Likewise, the Veteran contends that his seizure disorder is due to the medications used to treat his asthma and his chronic heart disease.

The Veteran has a current diagnosis of asthma.  As for the second element, as noted above, in certain circumstances, lay evidence of the in-service incurrence of the disease is sufficient.  Shedden, 381 F.3d at 1167.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  However, questions regarding the etiology of a respiratory condition are medically complex and cannot be competently addressed by a lay person.  

Here, the Veteran would be competent to attest to symptoms of a respiratory disorder that are capable of lay observation, such as shortness of breath or difficulty breathing, but not to the fact that any symptoms he experienced are attributable to asthma or that his asthma began during service.  The Veteran has stated his asthma began in service.  However, there is no evidence in the record reflecting a diagnosis of asthma during service, the Veteran's service treatment records are silent as to complaints of asthmatic symptoms, his separation examination contains no clinical notation of asthma or other respiratory symptoms and there is no competent evidence relating his current asthma to his military service.  

The duty to assist requires VA to provide an examination when the record contains competent evidence the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with military service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The only evidence relating the Veteran's asthma to his military service is his bare assertion that the asthma started in service.  This is insufficient to trigger the duty to assist to get a VA examination.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a claimant's "conclusory generalized statement that his service illness caused his present medical problems" was not sufficient to entitle him to a VA examination).  Given the lack of competent evidence relating the Veteran's asthma to service, the Board finds that a VA examination is not necessary in this case, as there is no indication that the disability may be associated with service.

As noted above, the Veteran's assertion that his asthma began during service is insufficient to prove that it did, as he is not competent to diagnose asthma, and there is no competent evidence otherwise indicating that his respiratory problems might have had their onset during service.  Because the preponderance of the evidence is against service connection, the benefit of the doubt doctrine is not for application here.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

There is medical evidence in the Veteran's private treatment records that he has a current diagnosis of chronic heart disease and that he experienced a seizure event.  A September 2012 statement from the Veteran's private physician indicates a relationship between these diagnoses and the Veteran's history of respiratory problems.  However, as the Veteran's asthma has not been found to be related to his military service, service connection for these disabilities cannot be granted on a secondary basis.  See 38 C.F.R. § 3.310(a).  

Further, there is no evidence in the record indicating, nor does the Veteran assert, that his chronic heart disease and seizure disorder were caused by or had their onset in service.  Therefore, service connection for these disabilities cannot be granted on a direct basis.


ORDER

Service connection for asthma is denied.

Service connection for chronic heart disease is denied.

Service connection for a seizure disorder is denied.





___________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


